Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/18/2019 has been considered by the examiner.
Response to Amendment
The Amendment filed February 25, 2022 has been entered. Claims 1, 3-20 are pending in the application. Applicant’s amendment to the claim 1 has overcome 35 U.S.C. 101 rejections the previously set forth in the Non-Final Office Action
Response to Arguments
Applicant’s arguments (pages 9-14) filed on 02/25/2022 have been fully considered but they are not persuasive. (FP 7.37)
In response to applicant’s arguments (page 10-11) that Corbett does not teach that it’s complex baseband include in-phase and quadrature components generated by IQ mixer. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. See Corbett col 8, lines 13- 24 disclose the received radio signal is down-converted to a complex base-band signal via an RF front end and an analog-to-digital converter. An input (i.e. output from the downconverter) to the successive interference attenuation module (SIAM) corresponding to the baseband samples is called an input stream and consists of two sequences or a single complex sequence of samples. Lines 36-38 disclose that each sample from the input stream is associated with one point of K-point 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-10 & 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Bordes (US9806914B1) in view of Sumi (US20190129026A1).
Regarding claim 1, Bordes discloses a method, comprising: emitting a first radio frequency (RF) radar signal containing a chirp sequence; receiving a second RF radar signal (col. 2 lines 7-10 disclose the transmitter transmits radio signal and the receiver receive radio signals); down-converting the second RF radar signal from an RF band into a baseband by an IQ mixer in order to obtain a complex baseband signal comprising an in-phase component and 0 (col 8, lines 13- 24 disclose the received radio signal is down-converted to a complex base-band signal via an RF front end and an analog-to-digital converter, an input to the successive interference attenuation module (SIAM) corresponding to the baseband samples is called an input stream and consists of two sequences or a single complex sequence of samples. Lines 36-38 disclose that each sample from the input stream is associated with one point of K-point constellation. Lines 60-64 disclose I and Q samples are associated with each point of constellation. It is well known that Quadrature component is 900  out of phase with the in-phase component (see also Fig. 19)): converting the complex baseband signal into a complex digital baseband signal (col. 8 lines 14-18 disclose ADC 1020 that converts the analog sample to digital sample); 
applying a first fast Fourier transform (FFT) to the complex digital baseband signal to calculate a first spectrum that represents a spectrum of a segment of the complex baseband signal, wherein the segment is assigned to a specific chirp of the chirp sequence contained in the first RF radar signal (Col 8, lines 35-63 disclose each sample from the input stream is associated with one point of a K-point constellation and calculating the mean of each point. For each each point of the constellation, the average value of the “ I ” and “Q” samples associated with said point is computed in respective filters (i.e. FFT)); 
and estimating a second spectrum, which represents a spectrum of an interference signal contained in the complex baseband signal (see col 9, lines 2-4 disclose filtering option produces an estimate of the interference associated with a given target at a certain range due to all the transmitters).

However, Sumi discloses estimating a second spectrum, which represents a spectrum of an interference signal contained in the complex baseband signal, based on a portion of the first spectrum that is located at negative frequencies (see Sumi para 1038 discloses negative frequency signal is used as the complex analytic signal, since such a signal is estimated to have a positive instantaneous frequency or a positive 1st moment (frequency) of spectra, in such a case the estimated positive frequency is subtracted by the bandwidth).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include that the above limitation. The motivation would be to provide a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Regarding claim 3, Bordes did not specifically disclose the first spectrum comprises a first absolute value spectrum and a first phase spectrum, the second spectrum comprises a second absolute value spectrum and a second phase spectrum, and estimating the second spectrum comprises: using a portion of the first absolute value spectrum that is assigned to negative frequencies as an estimated value for a portion of the second absolute value spectrum that is assigned to positive frequencies.
However, Sumi discloses the first spectrum comprises a first absolute value spectrum and a first phase spectrum, the second spectrum comprises a second absolute value spectrum and a second phase spectrum, and estimating the second spectrum comprises (see Sumi fig. 51 discloses conjugate multiplication of complex signals of waves 1 and 2 with their absolute value (frequency) and phase value) : 
(see Sumi para 1038 discloses negative frequency signal is used as the complex analytic signal, since such a signal is estimated to have a positive instantaneous frequency or a positive 1st moment (frequency) of spectra, in such a case the estimated positive frequency is subtracted by the bandwidth).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include the limitation of claim 3. The motivation would be to provide a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Regarding claim 4,  Bordes fails to specifically disclose the estimated value for the portion of the second absolute value spectrum that is assigned to positive frequencies is generated by determining an absolute value spectrum corresponding to a -25-INF-2018P51327US mirroring of the portion of the first absolute value spectrum that is assigned to negative frequencies.
However, Sumi discloses the estimated value for the portion of the second absolute value spectrum that is assigned to positive frequencies is generated by determining an absolute value spectrum corresponding to a -25-INF-2018P51327US mirroring of the portion of the first absolute value spectrum that is assigned to negative frequencies (see Sumi fig. 50 discloses mirroring of the portion of the first absolute value to generate the second value).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include the limitation of claim 4. The motivation 
Regarding claim 5, Bordes fails to specifically disclose wherein estimating the second spectrum further comprises: calculating a portion of the second phase spectrum that is assigned to positive frequencies by extrapolating a portion of the first phase spectrum that is assigned to negative frequencies.
However, Sumi discloses wherein estimating the second spectrum further comprises: calculating a portion of the second phase spectrum that is assigned to positive frequencies by extrapolating a portion of the first phase spectrum that is assigned to negative frequencies (see Sumi fig. 50 discloses extrapolating a portion of the first phase spectrum).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include extrapolating a portion of the first phase spectrum. The motivation would be to provide a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Regarding claim 6, Bordes discloses subtracting the estimated second spectrum from a portion of the first spectrum that is assigned to positive frequencies in order to obtain a modified segment (see Bordes, col 2, lines 15-19 disclose the interference mitigation processor uses the second sampled stream to remove selected samples from the baseband sampled stream that are attributed to radio signals reflected from the first object to produce a modified baseband sample stream).
Regarding claim 7, Bordes discloses using the modified segment for detecting radar targets (see Bordes, col 2, lines 19-21 disclose the receiver  uses the modified baseband sampled stream to detect a second object that is more distant than the first object).
Claim 8 is rejected using the same analysis for the method claim 1.
Regarding claim 9, Bordes discloses -26-INF-2018P51327USthe at least one processor is further configured to carry out subtraction of the estimated second spectrum from a portion of the first spectrum that is assigned to positive frequencies in order to obtain a modified segment having a reduced interference signal component (see Bordes, col 2, lines 15-19 disclose the interference mitigation processor uses the second sampled stream to remove selected samples from the baseband sampled stream that are attributed to radio signals reflected from the first object to produce a modified baseband sample stream).
Regarding claim 10, Bordes discloses wherein the at least one processor is further configured to use the modified segment for detecting radar targets (see Bordes, col 2, lines 19-21 disclose the receiver  uses the modified baseband sampled stream to detect a second object that is more distant than the first object).
Regarding claim 17, Bordes discloses the method as recited in claim 1, wherein: the first spectrum includes first spectral lines corresponding to radar echoes and second spectral lines corresponding to the interference signal (col 8 lines 21-28 disclose an input to the SIAM 1030 correspond to baseband samples (which result from radar reception/echo) is called an input stream and generally consists of two sequences or a single complex sequence of samples. Another input to the SIAM 1030  is a collection of range bins or delays for which the radio signals reflecting from objects/targets at those ranges (which are considered to be interference to the received radio signals reflected from objects/targets at more distant ranges) 
Bordes fail to disclose that the first spectral lines are located only at positive frequencies and the second spectral lines are located at negative frequencies and positive frequencies, wherein each second spectral line located at a negative frequency corresponds to a different second spectral line located at a positive frequency, and estimating the second spectrum includes estimating the second spectrum based on the second spectral lines that are located at the negative frequencies, including extracting the second spectral lines that are located at the negative frequencies, and mirroring the extracted second spectral lines to generate corresponding spectral lines that are located at positive frequencies, wherein the second spectrum includes the extracted second spectral lines that are located at the negative frequencies and the generated corresponding spectral lines that are located at positive frequencies.
However, Sumi discloses the first spectral lines are located only at positive frequencies and the second spectral lines are located at negative frequencies and positive frequencies, wherein each second spectral line located at a negative frequency corresponds to a different second spectral line located at a positive frequency (see Fig. 50 “spectra lines at positive and negative frequencies”), and estimating the second spectrum includes estimating the second spectrum based on the second spectral lines that are located at the negative frequencies, including extracting the second spectral lines that are located at the negative frequencies, and mirroring the extracted second spectral lines to generate corresponding spectral lines that are located at positive frequencies, wherein the second spectrum includes the extracted second spectral lines (Fig. 50 “extrapolation of spectra line in negative frequencies and generate corresponding lines at positive frequencies”)
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include the above limitation. The motivation would be to provide a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Consider claim 18, Bordes discloses the method as recited in claim 17, further comprising: subtracting the second spectrum from the first spectrum to suppress the interference signal in the first spectrum to generate a compensated spectrum (col 2, lines 15-19 disclose the interference mitigation processor uses the second sampled stream to remove selected samples from the baseband sampled stream that are attributed to radio signals reflected from the first object to produce a modified baseband sample stream).
Consider claim 19, Bordes discloses the method as recited in claim 18, further comprising: applying a second FFT to the compensated spectrum, wherein the first FFT is a range FFT and the second FFT is a Doppler FFT (col. 5, lines 35-54 disclose the output of the matched filter as a function of time corresponds to the output of correlators corresponding to all possible ranges or delays. A method of comparing the baseband received signal with the transmitted radio signal is to implement the matched filter in the frequency domain i.e. an FFT (first FFT) of the baseband received signal is generated , as is a fast Fourier transform of the transmitted radio signal. The two frequency domain signals are multiplied and then an inverse FFT of the result is taken. This produces the same output as the matched filter. The output of the correlators , or the matched filter , or the FFT / IFFT are further processed in the baseband processing unit to obtain ranges , velocities (i.e. doppler) , and angles of objects / targets. Fig. 5 discloses the band processing unit include a matched filter i.e. FFT (second FFT))
Consider claim 20, Bordes fails to disclose the method as recited in claim 17, wherein the corresponding spectral lines that are located at positive frequencies are estimates of the second spectral lines located at the positive frequencies.
However, Sumi discloses the method as recited in claim 17, wherein the corresponding spectral lines that are located at positive frequencies are estimates of the second spectral lines located at the positive frequencies (see fig. 50 “extrapolation for positive frequencies”).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Sumi to include the above limitation. The motivation would be to provide a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Claim 11-12 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes (US9806914B1) in view of Lefevre (EP3244229A1).
Regarding claim 11, Bordes discloses a method, comprising: emitting a first radio frequency (RF) radar signal containing a chirp sequence; receiving a second RF radar signal (col. 2 lines 7-10 disclose the transmitter transmits radio signal and the receiver receive radio signals);Page 4 of 14Attorney Docket No.: INF-2018P51327US down-converting the second RF radar signal from an RF band into a baseband by an IQ mixer in order to obtain a complex baseband signal comprising an in-phase component and a quadrature component that is phase shifted by the IQ mixer from the in-phase component by 900 (col 8, lines 13- 24 disclose the received radio signal is down-converted to a complex base-band signal via an RF front end and an analog-to-digital converter, an input to the successive interference attenuation module (SIAM) corresponding to the baseband samples is called an input stream and consists of two sequences or a single complex sequence of samples. Lines 36-38 disclose that each sample from the input stream is associated with one point of K-point constellation. Lines 60-64 disclose I and Q samples are associated with each point of constellation. It is well known that Quadrature component is 900  out of phase with the in-phase component (see also Fig. 19)): converting the complex baseband signal into a complex digital baseband signal (col. 8 lines 14-18 disclose ADC 1020 that converts the analog sample to digital sample); applying a first fast Fourier transform (FFT) to the complex digital baseband signal to calculate a first spectrum that represents a spectrum of a segment of the complex baseband signal, wherein the segment is assigned to a specific chirp of the chirp sequence contained in the first RF radar signal (col. 8, lines 35-63 disclose each sample from the input stream is associated with one point of a K-point constellation and calculating the mean of each point. For each each point of the constellation, the average value of the “ I ” and “Q” samples associated with said point is computed in respective filters (i.e. FFT)); and determining a second spectrum, that represents an estimated value for a spectrum of an interference signal contained in the complex baseband signal, based on the first spectrum (see col 9, lines 2-4 disclose filtering option produces an estimate of the interference associated with a given target at a certain range due to all the transmitters).
 Bordes fails to specifically disclose identifying spectral lines that are assigned to a radar echo and the spectral lines that are assigned to the radar echo are disregarded when determining the second spectrum.
 (see Lefevre para 46 discloses the threshold module is arranged to identify and retain sample points with signal components that exceed a certain level threshold, while all other sample points are set to zero).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Lefevre to include that the above limitation. The motivation would be to accurately identify the interference.
Regarding claim 12, Bordes fails to disclose wherein identifying the spectral lines that are assigned to the radar echo comprises: determining which spectral lines of the first spectrum have an absolute value that exceeds a threshold value.
However, Lefevre discloses wherein identifying the spectral lines that are assigned to the radar echo comprises: determining which spectral lines of the first spectrum have an absolute value that exceeds a threshold value (see Lefevre para 44 discloses the detection and repair module 31 is arranged to identify possible sections of the digital IF signal 20 that exhibit at least one period of external interference exceeding an external interference threshold).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Lefevre to include that the above limitation. The motivation would be to accurately identify the interference.
Regarding claim 15, Bordes fails to specifically disclose wherein: spectral lines that are assigned to a zero are disregarded when determining the second spectrum.
(see Lefevre para 46 discloses the threshold module is arranged to identify and retain sample points with signal components that exceed a certain level threshold, while all other sample points are set to zero).
It would have been obvious at the time of the effective filling date of the application to modify Bordes to incorporate the teachings of Lefevre to include that the above limitation. The motivation would be to accurately identify the interference.
Claim 16 is rejected using the same rationale that was used for the rejection of claim 11.
Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Bordes (US9806914B1) and Sumi (US20190129026A1) and in further view of Corbett (US9952312B2).
Regarding claim 13, Bordes fails to specifically disclose the first spectrum comprises a first absolute value spectrum and a first phase spectrum, the second spectrum comprises a second absolute value spectrum and a second phase spectrum, and determining the second spectrum further comprises: using the first absolute value spectrum as an approximation for the second absolute value spectrum, wherein the spectral lines that are assigned to the radar echo are replaced by interpolated values.
However, Sumi discloses the first spectrum comprises a first absolute value spectrum and a first phase spectrum, the second spectrum comprises a second absolute value spectrum and a second phase spectrum (see Sumi fig. 51 discloses conjugate multiplication of complex signals of waves 1 and 2 with their absolute value (frequency) and phase value), 
and determining the second spectrum further comprises: using the first absolute value spectrum as an approximation for the second absolute value spectrum (see Sumi para 1038 discloses negative frequency signal is used as the complex analytic signal, since such a signal is estimated to have a positive instantaneous frequency or a positive 1st moment (frequency) of spectra, in such a case the estimated positive frequency is subtracted by the bandwidth).
Both Bordes and Sumi fail to disclose the spectral lines that are assigned to the radar echo are replaced by interpolated values.
However, Corbett discloses the spectral lines that are assigned to the radar echo are replaced by interpolated values (see Corbett col 8, lines 26-29 disclose replacing a magnitude for each sweep having interference with an interpolated magnitude based on the median magnitude and / or the average vector difference).
It would have been obvious at the time of the effective filling date of the application to modify Bordes and Sumi to incorporate the teachings of Corbett to include that the first spectrum that is assigned to negative frequencies. The motivation would be to provide a radar interference suppression system where one or more interference signal components are reduced or suppressed more effectively.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bordes (US9806914B1) and Sumi (US20190129026A1)  in further view of Lefevre (EP3244229A1).
Regarding Claim 14, Bordes fails to disclose determining the second spectrum further comprises: determining the second phase spectrum by linear interpolation into the first phase spectrum, wherein phases of the spectral lines that are assigned to the radar echo are disregarded.
However, Sumi discloses determining the second phase spectrum by linear interpolation into the first phase spectrum (see Sumi fig. 50). 

Bordes and Sumi did not disclose the phases of the spectral lines that are assigned to the radar echo are disregarded. 
However, Lefevre discloses the phases of the spectral lines that are assigned to the radar echo are disregarded (see Lefevre para 46 discloses the threshold module is arranged to identify and retain sample points with signal components that exceed a certain level threshold, while all other sample points are set to zero).
It would have been obvious at the time of the effective filling date of the application to modify Bordes and Sumi to incorporate the teachings of Lefevre to include that the above limitation. The motivation would be to effectively suppress the interference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this
Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is
reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648